                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                       :   1:17-cr-222
                                                :   1:20-cv-994
                                                :
             v.                                 :   Hon. John E. Jones III
                                                :
JOSE ROLDAN-QUINONES,                           :
                                                :
                    Defendant.                  :

                                  MEMORANDUM

                                     May 12, 2021

      Pending before the Court is Defendant Jose Roldan-Quinones’ (“Defendant”

or “Roldan-Quinones”) Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence by Person in Federal Custody (the “Motion”). (Doc. 59). The

parties have fully briefed the Motion making this matter ripe for our review.

(Docs. 68 and 71). For the reasons that follow, the Motion shall be denied and a

certificate of appealability shall not issue.

I.    BACKGROUND

      On September 4, 2019, Roldan-Quinones pled guilty pursuant to a plea

agreement to Count One of a multiple count indictment, charging him with

conspiracy to distribute and possess with intent to distribute five kilograms and

more of cocaine hydrochloride, in violation of 21 U.S.C. § 841. (Doc. 41). The

count of conviction carried a ten- year mandatory minimum. On February 26,



                                            1
2020, the Court sentenced Roldan-Quinones to the mandatory minimum term, to

be served consecutively to a 18-month sentence for revocation of supervised

release imposed by the District of Puerto Rico.1 (Doc. 55). Roldan-Quinones did

not take a direct appeal.

       Thereafter, on May 29, 2020, the Defendant filed the instant §2255 Motion.

Distilled to its essence, Defendant’s pro se Motion contends that defense counsel

was ineffective in her representation of Roldan-Quinones because there was

insufficient evidence to find him culpable for 5 kilograms or more of cocaine base,

and his attorney did not challenge this alleged deficiency.

II.    LEGAL STANDARDS

       Title 28, United States Code, Section 2255 permits federal prisoners the

ability to attack the validity of their convictions and sentences, but generally is

limited to curing errors that were jurisdictional, rose to the level of a constitutional

violation, resulted in a “complete miscarriage of justice,” or led to proceedings that

were “inconsistent with the rudimentary demands of fair procedure.” United States

v. Timmreck, 441 U.S. 780, 783-84 (1979) (citations omitted). See also United

States v. Addonizio, 442 U.S. 178, 185-86 (1979); United States v. Essig, 10 F.3d

968, 977 n.25 (3d Cir. 1993).
1
  In 2011, Roldan-Quinones was convicted of possession with intent to distribute 500 grams and
more of cocaine and possession of a firearm by a prohibited person in the District of Puerto Rico.
He was serving a term of supervised release related to that conviction when he committed the
instant offense of conviction. One June 13, 2018, the sentencing judge in the District of Puerto
Rico imposed an 18-month term of imprisonment for this violation of supervised release.


                                                2
      A.     Hearing on Motion

      “Generally, if a prisoner’s ' 2255 [motion] raises an issue of material fact,

the district court must hold a hearing to determine the truth of the allegations.”

Essig, 10 F.3d at 976 (citations omitted). A defendant is not entitled to a hearing,

however, if his allegations are contradicted by the record or if they are patently

frivolous. Solis v. United States, 252 F.3d 289, 295 (3d Cir. 2001) (citations

omitted). Similarly, the district court is not required to hold a hearing if the

motion, files, and records of the case conclusively show that the movant is not

entitled to relief. 28 U.S.C. ' 2255; Rule 4(b) of the Rules Governing ' 2255

Proceedings for the United States District Courts; Government of the Virgin

Islands v. Forte, 865 F.2d 59, 62 (3d Cir.1989). The Court has reviewed the

submissions in this matter and it is our considered view that a hearing is not

warranted here.

      B.     Ineffective Assistance of Counsel

      Since the bulk of Roldan-Quinones’ Motion concerns an allegation of

ineffective assistance of counsel, we begin with the well-established standard for

such claims under 28 U.S.C. § 2255. In order to successfully demonstrate

ineffective assistance of counsel, a petitioner must establish that (1) the

performance of counsel fell below an objective standard of reasonableness; and (2)

the errors of counsel prejudiced the defense. Strickland v. Washington, 466 U.S.



                                           3
668, 687-92, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). The first prong of the

Strickland test requires the defendant show that counsel's performance was actually

deficient. Jermyn v. Horn, 266 F.3d 257, 282 (3d Cir. 2001). A court "deciding an

actual ineffectiveness claim must judge the reasonableness of the counsel's

challenged conduct on the facts of the particular case, viewed as of the time of

counsel's conduct." Strickland, 466 U.S. at 690. Counsel's conduct presumptively

"falls within the wide range of reasonable professional assistance," and the

defendant "must overcome the presumption that, under the circumstances, the

challenged action 'might be considered sound trial strategy.'" Id. at 689-90 (quoting

Michel v. Louisiana, 350 U.S. 91, 93, 76 S. Ct. 158, 100 L. Ed. 83 (1955)).

      The Supreme Court has cautioned against allowing defendants to “second-

guess” every decision made by their representative. Strickland, 466 U.S. at 689.

Every effort must “be made to eliminate the distorting effects of hindsight, to

reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the

conduct from counsel’s perspective at the time.” Id. at 689. There is a “strong

presumption” that the actions of defense counsel were reasonable, and the burden

rests with the defendant to overcome this high bar. Id. at 689. Furthermore, it is

imperative that post-trial or post-plea inquiries not lead to an endless cycle of

litigation, where the accused can challenge the result until he finds the one most

favorable. See id. at 689–90.



                                           4
       The second prong of the Strickland test requires the defendant show that the

deficient performance so prejudiced the defense as to raise doubt as to the accuracy

of the outcome of the trial or sentence. Strickland, 466 U.S. at 693-94.

Additionally, it “is not enough for the defendant to show that the errors had some

conceivable effect on the outcome of the proceeding.” Id. at 693; Harrington v.

Richet, 562 U.S. 86, 111 (2011) (emphasizing recently that the “likelihood of a

different result must be substantial, not just conceivable”). The petitioner must

demonstrate that "there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different."

Jermyn, 266 F.3d at 282 (quoting Strickland, 466 U.S. at 693). A simple error, if it

had no effect on the judgment, does not necessitate setting aside the judgment.

Strickland, 466 U.S. at 691.

III.   DISCUSSION

       A.    Ineffective Assistance

       As noted above, Roldan-Quinones contends contends that defense counsel

was ineffective in her representation of him based on Defendant’s allegation that

there was insufficient evidence to hold him responsible for 5 kilograms or more of

cocaine hydrochloride. Thus, Roldan-Quinones submits that his mandatory

minimum sentence of 120-months was inappropriately imposed and he is being

held in custody pursuant to an illegal sentence.



                                          5
      Roldan-Quinones’ position is flatly contradicted by the transcribed record of

his guilty plea hearing, which demonstrates that the Defendant agreed, without

hesitation, to the drug weights proffered by the Government. (Doc. 65 at 19:5-7).

The amounts set forth by the Government, and agreed to by the Defendant, clearly

establish 5 kilograms and more of cocaine hydrochloride were involved in the

conspiracy. (Doc. 65 at 18:5-22). Further undermining the Defendant’s position is

that he unequivocally agreed at the guilty plea hearing that he was subject to a

mandatory minimum ten-year sentence. (Doc. 65 at p. 11:9-13). Thus, because

“there can be no Sixth Amendment deprivation of effective counsel based on an

attorney’s failure to raise a meritless argument,” Defendant’s contention that his

counsel should have objected to the drug weight attribution in his presentence

investigation report fails. United States v. Sanders, 165 F.3d 248, 253 (3d Cir.

1999).

      Although we are not required to do so based on our finding that counsel was

not ineffective, it is worth stating that Roldan-Quinones was not prejudiced by the

performance of counsel. As described above, Roldan-Quinones was advised that

he was facing a 10-year statutory mandatory minimum sentence as a result of his

plea of guilty to Count 1 of the Indictment and acknowledged the same. The Court

ultimately imposed that minimum sentence upon him. Moreover, in exchange for

his plea of guilty to Count 1, the Government agreed to dismiss Count 2 of the



                                          6
Indictment, which charged the Defendant with distribution of 500 grams or more

of cocaine hydrochloride, in violation of 21 U.S.C. § 841(a) and (b)(1)(B)(ii). Had

Defendant proceeded to trial on both charges rather than accepted the plea

agreement negotiated for him by his counsel, his penalties would have been

significantly greater. In sum, Roldan-Quinones was certainly not prejudiced, nor

was he surprised, to receive the minimum statutory penalty connected to his count

of conviction.

      B.     Certificate of Appealability

      Based on the foregoing analysis, we do not find that Roldan-Quinones

has made a substantial showing of the denial of a constitutional right, and as such,

no certificate of appealability shall issue. See 28 U.S.C. § 2253(c)(2).

IV.   CONCLUSION

      For the foregoing reasons, the Defendant’s Motion under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence by Person in Federal Custody (Doc. 59)

shall be denied. An appropriate Order shall issue.




                                          7
